co VR WA BR

mo oO

i]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JEFFREY B. COOPERSMITH (SBN 252819)
WALTER F. BROWN (SBN 130248)
MELINDA HAAG (SBN 132612)
RANDALL 8. LUSKEY (SBN 240915)
STEPHEN A. CAZARES (SBN 201864)

ORRICK, HERRINGTON & SUTCLIFFE LLP
The Orrick Building

405 Howard Street

San Francisco, CA 94105-2669

Telephone:  +1-415-773-5700

Facsimile: +1-415-773-5759

Email; jcoopersmith@orrick.com; whrown@orrick.com;

mhaag@orrick.com; rluskey@orrick.com;
scazares@orrick.com

Attorneys for Defendant
RAMESH “SUNNY” BALWANI

Case 5:18-cr-00258-EJD Document 976 Filed 08/28/21 Page 1 of 6

 

FEB 24 2020

SUSAN ¥. SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF C
Sa JOS ALIFORNIA

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
. Plaintiff,
v.
HOLMES, et al.,
Defendants.

 

 

 

Case No. [8-CR-00258-EJD

DEFENDANT RAMESH “SUNNY”
BALWANIS SURREPLY
IN SUPPORT OF MOTION TO SEVER

Judge: Honorable Edward J. Davila

PROVISIONALLY FILED UNDER SEAL
PURSUANT TO COURT ORDER OF JANUARY 13,
2020

DEFENDANT BALWANP'S [PROPOSED} SURREPLY
IN SUPPORT OF MOTION TO SEVER,

CASENO. | 8-CR-00258- EID.

30)

 
Oo © VT BW

10
il
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 976 Filed 08/28/21 Page 2 of 6

L INTRODUCTION

Defendant Ramesh “Sunny” Balwani files this surreply in support of his motion for
severance to address additional arguments in the government’s February 18, 2020 brief. The
government made these new arguments despite the Court’s direction to address only the
admissibility of lay testimony underlying Ms. Holmes’ purported abuse defense. Those new
arguments are flawed and misstate the record, and as a result Mr. Balwani is compelled to
respond.

The government dramatically underplays the prejudicial scope of the factual allegations
supporting Ms. Holmes’ “abuse” defense. And oddly, the government devotes an entire section
of its supplemental brief to suggesting that the gevernment’s cross-examination of Ms. Holmes?
witnesses will cure any prejudice to Mr, Balwani from her salacious and inflammatory
accusations, and indeed even benefit Mr. Balwani. The government cites no authority for the
bizarre contention that a defendant benefits from being accused of sexual abuse in the middle of
an unrelated fraud trial, and that he should rest assured that the government will have his back
during cross-examination.

Further, the government’s authorities for empaneling dual juries deal with drastically
different circumstances than those the Court faces here. None suggest that using dual juries for a
complex fraud trial of three months or longer with potentially hundreds of witnesses is a viable
path. The government’s criticism of Mr. Balwani for not conducting community surveys to show
that his jury in a dual-jury trial would have to be burdened with sequestration is based on the
illogical premise that jury sequestration is to guard against prejudicial publicity before trial as
opposed to during trial.

All the government’s new arguments fail, and its points are not aided by once again
claiming without evidence that Ms. Holmes’ “abuse” defense is part of a joint strategy of the
defendants. The only way to avoid obvious undue prejudice and to secure Mr. Balwani’s

constitutional right to a fair trial is to grant his motion to sever.

DEFENDANT BALWANT’S [BROPOSED} SURREPLY
I IN SUPPORT OF MOTION TO SEVER,
CASE NO. §8-CR-00258-EJD
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 976 Filed 08/28/21 Page 3 of 6

ii. ARGUMENT

A. The government misunderstands the prejudice from Ms. Holmes’ prospective
defense.

Pe Gov. Feb, 18 Br. at 3. But the government overlocks

the entire scope of extremely serious and unfairly prejudicial accusations that Ms. Hoimes wishes
to level against Mr. Balwani at a joint trial.

The impermissible prejudice goes far beyond any specific accusations a
PO For instance, Ms. Holmes plans to introduce
evidence that Mr. Balwani verbally disparaged her and withdrew “affection if she displeased
him”; controlled what she ate, how she dressed, how much money she could spend, who she
could interact with—essentially dominating her and erasing her capacity to make decisions. See
Holmes Mot. to Sever at 2-3. Ms. Holmes’ other filings and statements at the January 13 and
February 10 hearings underscore the depth of the unfair prejudice. See, e.g., Amended
Declaration of Mindy Mechanic at 13 (alleging that Mr. Balwani’s control included monitoring
her calls, text messages, and emails; physical violence, such as throwing hard, sharp objects at
her; restricting her sleep; monitoring her movements; and insisting that any success she achieved
was because of him). In short, even setting aside the claims of sexual abuse, Ms. Holmes alleges
a decade-long campaign of psychological abuse contemporaneous with the events in the
indictment—evidence of which would never be admissible against Mr. Balwani were he tried
alone.

The government’s abject failure to grapple with the actual serious and inflammatory
allegations that Ms. Holmes plans to make fatally undermines its argument that hers are the types

of factual claims that can be addressed with mere limiting instructions at trial.

B. Mr. Balwani did not cook up the offensive suggestion that he sexually and
psychologically abused Ms, Holmes.

The government continues to baselessly accuse Mr. Balwani of orchestrating the “abuse”

defense with Ms. Holmes, resulting in Mr. Balwani’s severance motion. See, ¢.g., Gov. Feb. 18

DEFENDANT BALWANPS [PROPOSED]
2 SURREPLY IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

 

 

 

 

 
oO ff SO

10

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 976 Filed 08/28/21 Page 4 of 6

Br, at | (referring to Defendants’ “theory for obtaining severance”); id. at 2 (referring to

Defendants’ “failed Rule 12.2(b) defense”); id, at 11 n.9 (arguing that severance motions were

 

part of “joint defense strategy” because Ms. Holmes informed Mr. Balwani of her planned | |
defense and because her counsel contested the government’s claim that her defense would be
inadmissible). In truth, Ms. Holmes’ allegations are deeply offensive to Mr, Balwani, devastating

personally to him, and highly and unfairly prejudicial to his defense of this case. See Balwani

Reply at 1 n.1.' Mr. Balwani knew nothing about Ms, Holmes’ defense until September 17,

2019, when counsel for Ms. Holmes contacted undersigned counsel as a courtesy with the

permission of the Court before sending a letter the next day. See Dec. 3, 2019 Declaration of

Jeffrey B. Coopersmith in Support of Motion to Sever at (3 &ExXA,

oC, Nothing suggests that Mr. Balwani would benefit from the outrageous abuse
accusations.

In one of the stranger passages of its supplemental brief, the government suggests that its
own cross-examination of Ms. Holmes and her witnesses could benefit Mr. Balwani by making
her appear dishonest. See Gov. Feb. 18 Br. at 16. According to the government, its efforts to
prove the dishonesty of Mr. Balwani’s co-defendant in a fraud conspiracy trial will somehow
benefit Mr. Balwani’s defense. This naive suggestion is wholly unsupported. The government
cites no authority endorsing the idea that a defendant outsource his defense to the government in
the hopes that being accused of engaging in a long-term pattern of sexual, psychological, and
emotional abuse will somehow help him.

The government also ignores that its interests and Mr. Balwani’s are not perfectly aligned

on the issue of impeachment. The government is likely indifferent to Mr. Balwani’s alleged

“misdeeds, focusing only on rebutting Ms. Holmes’ arguments that the alleged abuse prevented her

from forming intent to defraud. Mr. Balwani would have to be concerned with completely
rebutting the allegations in every particular, lest the testimony interfere with the jury’s reaching a

fair decision on the fraud charges.

 

1 Indeed, if the Court ultimately indicates that it will admit expert testimony on this defense at a joint trial, Mr.
Balwani would likely have to retain an expert and move for the expert’s examination of Ms. Holmes. At a joint
trial, Mr. Balwani would also vigorously contest the admissibility of the “abuse” defense.

DEFENDANT BALWANT’S [RRGPOSEP}
3 SURREPLY IN SUPPORT GF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD
wn f& WwW bo

~~) a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 976 Filed 08/28/21 Page 5 of 6

Dd. Empaneling dual juries would be inadequate and unworkable.

The government cites no case in which a court endorsed or allowed dual juries in a
lengthy fraud trial of several months, and none in which dual juries were empaneled in a case this
complex. Also, its comments on sequestration are illogical and misunderstand the purpose of
sequestering a jury.

The government cites the bribery prosecution in United States v. Lewis, 716 F.2d 16 (D.C.
Cir. 1983), for the proposition that dual juries have been used in white collar cases. Yet it ignores
both the facts of Lewis and that court’s comments. The trial in Lewis lasted only eight days. The
court cautioned that dual juries should be used only in “relatively uncomplicated situations”
because the procedure can involve “substantial risks of prejudice to a defendant’s right to a fair
trial.” Jd. at 19 (internal quotation marks omitted) (citing cases}. The government also ignores
that in Lewis the jury for the defendant prejudiced by the testimony had to be sequestered to avoid
having that jury learn of the Bruton statements presented to the other jury. Jd, at 20.

As for United States y. Rimar, 558 F.2d 1271 (6th Cir. 1977), the defendants were charged
with stealing and possession of stolen property, rather than a massively complex regulatory and
investor fraud. /d. at 1271. The Sixth Circuit explained that while appellants had raised several
issues, the “primary concern of [the] court ... was whether the unusual procedure ... created an
atmosphere so confusing as to deprive these appellants of a fair trial.” Jd. at 1273. Ruling that
the use of dual juries was not unconstitutional is hardly a ringing endorsement.

The government also dramatically understates the disruption that two juries would cause.

 

The government speculates that neither jury would need to be dismissed from any portion of the
government’s case, but offers no mechanism for ensuring that its guess that “Holmes would [not]
be able to establish a foundation for asking questions that could raise these allegations of abuse
on cross-examination” is correct. See Gov, Feb. 18 Br. at 18. Moreover, Mr. Balwani would
have to guess whether to seek to establish facts contrary to Ms. Holmes’ anticipated defense and
characterization of Mr. Balwani as an abuser during the government’s case-in-chief through
witnesses who interacted and observed the defendants during the relevant time period. Would the

government object to such evidence as irrelevant at the time, only to become relevant later in the

DEFENDANT BALWANI’S PROPOSED}
4 SURREPLY IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EJD

 

 

 
10
11
12
13
14
is
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 976 Filed 08/28/21 Page 6 of 6

trial when Ms. Holmes and her expert testify? Further, the government’s ill-thought-out
procedure for each defendant’s jury to be excused for the entirety of the other’s defendant’s case
presupposes no overlap among witnesses who may not be able to testify more than once, no need
for taking witnesses out of order, no problem that the Court may have with the wholesale
replication of overlapping aspects of the defendants’ respective cases. These issues are likely
only the tip of a glacier of logistical and constitutional problems.

The government also misapprehends and sidesteps the prejudice from negative publicity
during trial. If Ms. Holmes tells her story in her opening statement and during her defense case,
it will be endlessly publicized throughout trial. Voir dire will not solve the problem because that
process obviously occurs before opening statements and presentation of evidence, and thus cannot
address the likelihood that jurors will learn of an inflammatory defense blaring in the press and on
social media. The government criticizes Mr. Balwani for not presenting polling data to show that
his jury would have to be burdened with sequestration (like the jury in Lewis), but does not
explain how community polling now would assist in determining the impact of incendiary
evidence that has not yet been made public on a jury during trial. Contrary to the government’s
claims, sequestration relates not to pretrial publicity but to prejudicial coverage during trial. In
our era of smartphones and news alerts—where a push notification with a headline is enough to
catastrophically affect Mr. Balwani—it is next to impossible to imagine that the Balwani jury
would not learn of Ms. Holmes’ allegations.

IH. CONCLUSION
Mr. Balwani asks the Court to sever his case from Ms. Holmes’ and order that he proceed

to trial first.

Dated: February 24, 2020 Respectfully submitted,
ORRICK, HERRINGTON & SUTCLIFFE LLP

FYREY B. COOPERSMITH

 

Attorney for Defendant
RAMESH “SUNNY” BALWANI

DEFENDANT BALWANI'S [PROPOSE]
5 SURREPLY IN SUPPORT OF MOTION TO SEVER,
CASE NO. 18-CR-00258-EFD
